Felton, J., dissenting.
The petition contained only one allegation which would bring into operation the pure-food statute, and that is that the liver was “decomposed.” The evidence showed that the liver looked all right, smelled all right, and tasted all right. I do not think the fact that it would make people sick is sufficient evidence to authorize a finding that it was decomposed. . I think the expression “any portion of an animal unfit for food” means a part of an edible animal not used as food, or part of an animal no part of which is used for food. The pure-food statute specifically covers diseased animals and those dying otherwise than by slaughter. In this view I think a charge of the pure-food law would have been unauthorized. The sole questions in the case were whether the liver was in a deleterious and unwholesome condition, whether it was contaminated by infectious matter and unfit for food, and whether the defendant was negligent. There was no question under the evidence as to whether the pure-food law was violated.